


Exhibit 10(b)


THE VALSPAR CORPORATION
DEFERRED COMPENSATION PLAN FOR
RICHARD M. ROMPALA
(RESTATED JANUARY 1, 2005)


ARTICLE 1.   ESTABLISHMENT AND PURPOSE

        1.1.     Establishment.   The Valspar Corporation (the “Company”) hereby
establishes, effective as of December 10, 2002, (the “Effective Date”) an
unfunded deferred compensation plan to be known as The Valspar Corporation
Deferred Compensation Plan (the “Plan”) for Richard M. Rompala (the
“Participant”).

        1.2.     Purpose.   The Plan is established and is intended as an
unfunded plan to be maintained for the purpose of providing deferred
compensation to the Participant, and as such the Plan is intended to be exempt
from the relevant requirements of Title I of the Employee Income Retirement
Security Act of 1974, as amended, and regulations promulgated thereunder
(“ERISA”). The Plan is not intended to satisfy the qualification requirements of
Section 401 of the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder (the “Code”). This Plan is restated effective as of
January 1, 2005 to comply with the requirements of Section 409A of the Code and
IRS guidance issued thereunder.


ARTICLE 2.   DEFINITIONS

        2.1.     Definitions.   Whenever used herein, the following terms shall
have the respective meanings set forth below and, when intended, such terms
shall be capitalized.

  a.   “Company” means The Valspar Corporation, a Delaware corporation, or any
successor thereto as provided in Article 8 herein.


  b.   “Deferred Compensation Account” means the accounting entry on the
financial records of the Company representing the liability for the accumulated
contributions pursuant to Section 5.1 and the interest credited pursuant to
Section 5.2.


  c.   “Disability” means the Participant: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company.


  d.   “Interest Rate Credit” means, for the period December 10, 2002 through
December 31, 2003, 4.6%; thereafter, for each subsequent Plan Year, Interest
Rate Credit means 100% of the annual long-term applicable federal rate in effect
for January of that Plan Year.


  e.   “Plan Year” means, for the first year of the Plan, the period from the
Effective Date through December 31, 2002. Thereafter, Plan Year means the
consecutive twelve-month period beginning each January 1 and ending December 31.


  f.   “Spouse” means Jean Rompala, the Participant’s wife.


        2.2.     Gender and Number.   Except when otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.



--------------------------------------------------------------------------------




ARTICLE 3.   ADMINISTRATION

        3.1.     The Committee.   The Plan shall be administered by the
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of the Company.

        3.2.     Authority of the Committee.   Subject to the provisions herein,
the Committee shall have the full power to amend the Plan at any time (subject
to Article 7 herein), to construe and interpret the Plan, and to make any other
determination that may be necessary or advisable for the Plan’s administration.

        3.3.     Decisions Binding.   All determinations and decisions made by
the Committee pursuant to the provisions of the Plan shall be final, conclusive,
and binding on all persons, including the Company, its employees, the
Participant, and his estate and beneficiaries.

        3.4     Named Fiduciary.   The Company shall be the named fiduciary of
the Plan.


ARTICLE 4.   VESTING AND EVENTS OF PAYMENT

        4.1     Vesting.   The Participant shall be fully vested in the Deferred
Compensation Account as of March 1, 2005.

        4.2     Event of Payment.   The Participant shall be entitled to payment
of the Participant’s Deferred Compensation Account upon the earliest of the
following events:

  a.   The Participant incurs a “separation from service” with the Company, as
defined in Section 409A of the Code and guidance issued thereunder;


  b.   The Participant’s death; or


  c.   The Participant’s Disability prior to his separation from service with
the Company.



ARTICLE 5.   DEFERRED COMPENSATION ACCOUNT AND PAYMENT

        5.1     Company Contributions to the Deferred Compensation Account.   On
the Effective Date and for each year thereafter that the Participant is actively
employed as the Chief Executive Officer of the Company on the date options are
otherwise granted pursuant to the Company’s Key Employee Annual Bonus Plan, in
lieu of any grant of options under such Annual Bonus Plan for that year, Valspar
will credit to the Participant’s Deferred Compensation Account under this Plan
an amount equal to 90% of the Participant’s then current annual base salary from
the Company. From time to time, the Company may, in the sole discretion of the
Committee, make contributions to the Participant’s Deferred Compensation Account
in addition to the contributions described in the preceding sentence, and such
additional amount, if any, shall be accounted for and distributed in accordance
with the provisions of this Plan as part of the Deferred Compensation Account.

        5.2     Adjustments of Interest to the Account.   As of the last day of
each Plan Year and at such other times as determined by the Committee in its
sole discretion, for so long as there is any amount remaining in the
Participant’s Deferred Compensation Account, the Deferred Compensation Account
shall be credited with an amount equal to the Interest Rate Credit multiplied by
the value of the Deferred Compensation Account on the last adjustment date, less
any payments made from the Account since such adjustment date. If the adjustment
occurs more often than annually, the Interest Rate Credit that shall be pro
rated based on the ratio of the number of days since the last adjustment over
360 days. The Deferred Compensation Account shall be adjusted to the date
payment is made under Sections 5.3, 5.4 or 5.5.

        5.3     Separation from Service.   In the event of the Participant’s
separation from service under Section 4.2(a), the Company shall pay to the
Participant the value of the Participant’s Deferred Compensation Account, as
adjusted as provided in Section 5.2, in a single lump sum on the later of:



--------------------------------------------------------------------------------



  a.   the earliest date that payment is permitted as the result of a separation
from service under Section 409A of the Code and guidance issued thereunder (but
no later than the date that is six months and one day after the Participant’s
separation from service); or


  b.   the first day of the first fiscal year of the Company in which the
Participant is not a “covered employee” as defined in Section 162(m) of the
Code.


        5.4     Disability.   In the event of the Participant’s Disability, the
Company shall pay to the Participant the value of the Participant’s Deferred
Compensation Account, as adjusted as provided in Section 5.2, on the 60th day
after the date of the Participant’s Disability. If as a result of the Disability
the Participant is unable to apply such payment to the Participant’s own
interest and advantage, the Company or provider or payor of the benefit shall
make any such payment or payments due the Participant under the terms of the
Plan in accordance with the written directions of the Spouse (or if the Spouse
is unable to so act, the person or entity established, to the reasonable
satisfaction of the Company and its legal counsel, to have the legal authority
to act on behalf of the Participant with respect to such matters following his
Disability), and the Company and provider and payor shall be relieved of any
further liability upon payment of any amounts due hereunder at the direction of
the Spouse (or such other person or entity).

        5.5     Death of Participant; Death of Spouse.   In the event of the
Participant’s death before the Participant’s Deferred Compensation Account is
paid, the Company shall pay the Participant’s Deferred Compensation Account, as
adjusted as provided in Section 5.2, to the Spouse on the 60th day after the
date of the Participant’s death. If the Spouse dies prior to the Participant,
upon the death of the Participant, the Deferred Compensation Account shall be
paid to the Participant’s estate.


ARTICLE 6.   CLAIMS REVIEW

        6.1     Claims Procedure and Review.   The Participant or Spouse (the
“claimant”) may make a claim for payment of the Participant’s Deferred
Compensation Account Plan within the time and in the manner described herein.
Such claim shall be made within 60 days after the claim arises by filing a
written request with the Vice President of Human Resources of the Company, on
behalf of the Committee. The Committee shall determine the claim within a
reasonable time after the receipt of the written claim. Notice of the
Committee’s decision shall be communicated to the claimant in writing. If the
claim is denied, the notice shall include the specific reasons for the denial
(including reference to pertinent Plan provisions), a description of any
additional material or information necessary for the Committee to reconsider the
claim, the reasons for any of such additional material or information, and an
explanation of the review procedure.

        6.2     Appeal.   The Participant, Spouse or his or her duly authorized
representative may, within 90 days after receiving such written notice, request
the Board of the Company to review the Committee’s decision. The Board shall
afford the claimant a hearing and the opportunity to review all pertinent
documents and submit issues and comments orally and in writing and shall render
a review decision in writing within 150 days after receipt of request for
review. The review proceeding shall be conducted in accordance with the rules
and regulations adopted from time to time by the Board.


ARTICLE 7.   AMENDMENT AND TERMINATION

        The Committee hereby reserves the right to amend, modify, and/or
terminate the Plan at any time subject to ratification by the Board. However,
except as provided in the next sentence, no such amendment or termination shall
in any manner adversely affect the rights or benefits of the Participant
previously accrued herein without the consent of the Participant.
Notwithstanding the preceding sentence, if and to the extent that any provision
of the Plan does not comply with Section 409A of the Code (and is not otherwise
subject to any transition rules applicable under Section 409A of the Code on the
date payment is due) such provision shall be administered and interpreted in a
manner consistent with the requirements of Section 409A of the Code; if and
solely to the extent that any such provision does not comply with Section 409A
of the Code, the Company shall have the authority, without the consent of the
Participant, to amend the Plan with respect to that provision to the extent the
Company determines necessary to avoid any portion of the Deferred Compensation
Account payable to the Participant under the Plan being either retroactively



--------------------------------------------------------------------------------



included in taxable income for any taxable period prior to the actual payment to
the Participant or subject to the excise tax under Section 409A of the Code.


ARTICLE 8.   MISCELLANEOUS

        8.1.     Unfunded Plan.   The Plan is intended to be an unfunded plan
maintained primarily to provide nonqualified deferred compensation to the
Participant, and is further intended to be exempt from the provisions of Parts
2, 3, and 4 of Title I of ERISA.

        8.2.     Unsecured General Creditor.   The Company’s obligation under
this Plan shall be that of an unfunded and unsecured promise to pay money in the
future. The Participant and the Participant’s beneficiaries, heirs, successors,
and assigns shall be and remain unsecured general creditors of the Company with
respect to any payments under this Plan. The Company may set aside assets,
including as provided in Section 8.3 below, and may purchase annuity contracts
or insurance policies, to fund its obligations under this Plan, provided,
however, that the Participant and the Participant’s Spouse, successors, and
assigns shall have no secured legal or equitable rights, interest or claims in
any such assets, policies, contracts, or the proceeds therefrom.

        8.3.     Costs of the Plan.   All costs of implementing and
administering the Plan, and all costs incurred in providing the benefits
described herein, shall be borne by the Company.

        8.4     Tax Withholding.   The Company shall have the right to require
the Participant to remit to the Company an amount sufficient to satisfy Federal,
state, and local tax withholding requirements, or to deduct from all payments
made from the Participant’s Deferred Compensation Account pursuant to the Plan
amounts sufficient to satisfy such withholding requirements.

        8.5.     Notices.   All notices or elections given to or made pursuant
hereto shall, except as otherwise specified herein, be in writing and be
delivered, mailed or faxed to any such party at its address below:

  In the case of Valspar:

The Valspar Corporation
Attention: Vice President, Human Resources
1101 Third Street South
Minneapolis, MN 55415

In the case of the Participant:

Mr. Richard M. Rompala
4848 West Lake Harriet Parkway
Minneapolis, MN 55410


        Either party may, by notice hereunder, designate a changed address. Any
notice, if mailed properly addressed, postage prepaid, registered or certified
mail, shall be deemed dispatched on the registered date or that stamped on the
certified mail receipt, and shall be deemed received within the second business
day thereafter or when it is actually received, whichever is sooner.

        8.6.     Nontransferability.   The Participant’s rights to benefits
provided hereunder may not be sold, transferred, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. In no event shall the Company make any payment under the Plan to
any assignee or creditor of the Participant or to any assignee or creditor of
the Spouse.

        8.7.     Successors.   All obligations of the Company under the Plan
shall be binding upon and inure to the benefit of any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.



--------------------------------------------------------------------------------



        8.8.     Severability.   In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

        8.9.     Applicable Law.   To the extent not preempted by federal law,
the Plan shall be governed by and construed in accordance with the laws of the
state of Minnesota.

The Valspar Corporation     Participant       /s/   Gary Gardner   
/s/   Richard M. Rompala  

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

   Gary Gardner,
Vice President, Human Resources    Richard M. Rompala   

















--------------------------------------------------------------------------------
